DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 21, 2021.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0002, line 1, the word --of-- should be inserted between “production” and “any.”
Paragraph 0045, line 7, the word --of-- should be inserted between “portion” and “annular.”
Paragraph 0046, line 2, the word --bore-- should be inserted between “through” and “328.”
Paragraph 0047, line 14, “exiting” should be changed to --exit--.
Paragraph 0055, line 18, the word “annuls” should be changed to --annulus--.
Appropriate correction is required.
Claim Objections
Claim 15 is objected to because of the following informalities:  Step “b” is incomplete.  It is believed that the word --increases-- should be added to the end of line 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 17 and 19, the phrase “the distance” lacks antecedent basis.
With regard to claim 24, the phrase “the perforations” lacks antecedent basis.
With further regard to claim 24, this claim appears to have many redundant elements when compared to claim 15.  It appears that claim 24 could be amended as follows while retaining the intended meaning.
24. (Currently amended) The method of claim 15:
wherein  the  target device comprises a casing of a well, the first axial location corresponds to a first boundary of [[the]] perforations through the casing, and the second axial location corresponds to a second boundary of the perforations opposite the first boundary;


Furthermore, it is suggested that claims 17 and 19 be amended as follows:

17. (Currently amended) The method of claim 24:
wherein the first boundary of the perforations is above the second boundary of the perforations; and
 axial location to the second axial location further comprises increasing the distance of the cleanout tool into the well.
19. (Currently amended) The method of claim 24:
Wherein the first boundary of the perforations is below the second boundary of the perforations; and
wherein moving the cleanout tool from the first axial location  to the second axial location  further comprises decreasing the distance of the cleanout tool in the well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Resendez (US 2018/0195369) in view of Fielder et al. (US 2012/0211229, hereinafter Fielder).
With regard to claim 15, Resendez teaches a method of performing a cleanout operation, the method comprising:
a) placing a cleanout tool (illustrated in Fig. 1) within a target device (i.e. “productive or formerly productive well, perforations and near region surrounding the well,” see abstract);
b) pumping fluid from a pump into the cleanout tool such that pressure of the fluid in the cleanout tool increases (pump not explicitly mentioned, but inherently required to perform what is described in paragraphs 0018-0021);
c) producing fluid streams by ports (30) through the cleanout tool, the fluid streams intersecting an inside surface of the target device at axial locations within the target device different than the axial locations within the target device where the fluid streams exit the cleanout tool (this is caused by the downward-facing angled nature of the jet nozzles 30), the fluid streams exiting the cleanout tool provide a rotational (the helical flow of the jet streams exiting the tool will inherently exert an equal and opposite rotational force on the tool), and the fluid streams are pulsed (i.e. the “helical oscillating flow” mentioned in paragraph 0015);
Resendez fails to disclose the following steps: d) holding the cleanout tool at a rotational orientation relative to the target device while moving the cleanout tool from a first axial location to a second axial location; and then e) moving the cleanout tool to the first axial location and rotating the cleanout tool a predetermined angular rotation; f) repeating steps b) - e) at least once.  Essentially, Resendez does not describe how the tool will be moved within the wellbore.  Resendez merely describes how the tool operates once it is in position.
	Fielder discloses a conventional method of using a cleanout tool in a wellbore, where the cleanout tool is lowered into a wellbore (and held at a particular orientation, given that rotation is not mentioned until the cleaning begins), and then rotating the cleanout tool a predetermined angular rotation (i.e. to whatever angular position at which the cleaning operation ends) (see paragraph 0006).
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Resendez by running the tool into the well at a certain angular position, then moving and rotating the tool while cleaning, as Fielder shows that this is a conventional way to operate a cleaning tool.
With regard to claim 16, Resendez in view of Fielder is silent as to repeating step f) until the cleanout tool makes a complete rotation.

With regard to claim 24, as best understood, this claim essentially recites moving the cleanout tool to one boundary of the casing perforations while held at an angular orientation, and then moving the cleanout tool to the other boundary of the perforations while jetting.  Resendez does disclose cleaning perforations (paragraphs 0002 and 0006), but Resendez fails to disclose doing so in the exact manner claimed.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Resendez in view of Fielder by cleaning perforations in the claimed manner, as such would be the most common-sense method of cleaning a region of perforations (i.e. move the tool into position at one end of a region of perforations, and then clean until reaching the other end).
With regard to claim 17, as best understood, Resendez in view of Fielder at least disclose running the cleanout tool to a position above the perforations, and then running it to a lower position.  Since Resendez teaches cleaning perforations, the tool would have to be run to above the perforations, and then to a lower point, in order to actually be in a position to clean the perforations. 
With regard to claim 18, Resendez further teaches producing fluid streams by ports (30) through the cleanout tool further comprises producing fluid streams by the ports at axial depths within the casing above where the fluid streams intersect the inside (the downwardly-directed nature of some of the nozzles 30 will cause the fluid streams to intersect the inside of the casing below where the fluid streams are produced at the ports).
With regard to claim 19, since Resendez teaches cleaning perforations, Resendez’s tool would have to be lowered to a point below the perforations, and then to a higher point, in order to actually clean all of the perforations.  Thus, Resendez inherently teaches this method step.
With regard to claim 20, Resendez teaches that producing fluid streams by ports (30) through the cleanout tool further comprises producing fluid streams by the ports at axial depths within the casing below where the fluid streams intersect the inside diameter of the casing (Resendez teaches at least one upwardly-directed nozzle 30 as seen in Fig. 1, and thus Resendez teaches this limitation).
With regard to claim 21, Resendez discloses that holding the cleanout tool at a rotational orientation further comprises holding by a workover rig at the Earth's surface (In paragraph 0003, Resendez teaches that “a tubing string of pipe of a drilling rig” can be used to lower the cleanout tool.  Thus, this rig is considered a “workover rig” as it is being used to handle workover operations).

Allowable Subject Matter
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300.  The examiner can normally be reached on MW 10AM - 7:30PM, TThF 9AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E FULLER/           Primary Examiner, Art Unit 3676